DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Drawings
The drawings are objected to because:
The drawings are objected for lack of a reference line/character/numeral that distinctly points out the surface or plane that the applicant considers to be the “front surface” of the current invention.  Element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Clarification
Claim 4 recites “a fastener” only in an intended use form, however, claim 5 specifies it to be a nail or a screw. Clarification is made that claim 5 is only further limiting an intended use limitation, and is hence not considered positively reciting/requiring a fastener, a nail or a screw. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiska, US (5370203) in view of Stelfox, US (5034868).
In regards to claim 1 Kiska discloses:
A ladder (16) comprising:
a first assembly (16 including 14s) having a pair of spaced apart rails (14s) and a plurality of rungs (as shown in fig. 3a-b) extending between, and coupled to, the pair of spaced apart rails (fig. 3a-b);
a pair of feet (10s), each foot of the pair of feet being coupled to an associated rail of the pair of spaced apart rails (as shown in fig. 3a-b) and including a body portion (18) and an engagement pad (34), the body portion having a bottom surface (see annotated drawings), a front surface (see annotated drawings), and a finger (40), the 
wherein the finger includes a substantially horizontal portion (see annotated drawings; note that the horizontal portion of the finger 40 is integral with the body in an analogous/same manner disclosed in the current application) protruding outward from the front surface and a substantially vertical portion (see annotated drawings) that extends downward from the substantially horizontal portion below the bottom surface and that has a blunt bottom end (see annotated drawings).

    PNG
    media_image1.png
    361
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    392
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    385
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    631
    432
    media_image4.png
    Greyscale

In regards to claim 1 Kiska discloses only one finger. In other words, Kiska does not disclose a pair of finger (but only one), and hence does not disclose an open-faced slot formed between the pair of fingers.
	However, Stelfox teaches a pair of fingers (see annotated drawings) and an open-faced slot (12e; see annotated drawings) is formed between and spaces apart the 

    PNG
    media_image5.png
    409
    543
    media_image5.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce the open faced slot as taught by Stelfox onto the single finger 40 of Kiska in order to introduce means for utilizing/accommodating a fastener to anchor the foot to a floor or ground surface as suggested by Stelfox (Col 5; LL44-47; see excerpt below and figures 1-6).

    PNG
    media_image6.png
    109
    595
    media_image6.png
    Greyscale

	To clarify, the teaching of the open faced slot onto the finger 40 of Kiska consequently teaches the engagement pad being positioned beneath the bottom surface of the body portion (18; Kiska) and extending below the pair of fingers (now being a pair per the introduction of the open-faced slot of Stelfox); each finger of the pair of fingers includes a substantially horizontal portion (see annotated drawings above of 
	Alternative rejection is provided utilizing an alternative interpretation of reference Kiska. To clarify Kiska is being interpreted in view of the orientation of the foot 10 shown in fig. 3b where the below annotated drawings indicates the alternatively interpreted horizontal and vertical portions; see details below.
In regards to claim 1 Kiska discloses:
A ladder (16) comprising:
a first assembly (16 including 14s) having a pair of spaced apart rails (14s) and a plurality of rungs (as shown in fig. 3a-b) extending between, and coupled to, the pair of spaced apart rails (fig. 3a-b);
a pair of feet (10s), each foot of the pair of feet being coupled to an associated rail of the pair of spaced apart rails (as shown in fig. 3a-b) and including a body portion (18) and an engagement pad (34), the body portion having a bottom surface (see annotated drawings), a front surface (see annotated drawings), and a finger (40), the engagement pad being positioned beneath the bottom surface of the body portion (as shown in fig. 2a reproduced below) and extending below the finger (fig. 2a);
wherein the finger includes a substantially horizontal portion (see annotated drawings) protruding outward from the front surface and a substantially vertical portion (see annotated drawings) that extends downward from the substantially horizontal portion below the bottom surface and that has a blunt bottom end (see annotated drawings).
Where the foot as presented below assumes this orientation when in the configuration shown in fig. 3b also reproduced below.


    PNG
    media_image7.png
    572
    531
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    449
    407
    media_image8.png
    Greyscale

    PNG
    media_image3.png
    331
    385
    media_image3.png
    Greyscale

In regards to claim 1 Kiska discloses only one finger. In other words, Kiska does not disclose a pair of finger (but only one), and hence does not disclose an open-faced slot formed between the pair of fingers.
	However, Stelfox teaches a pair of fingers (see annotated drawings) and an open-faced slot (12e; see annotated drawings) is formed between and spaces apart the substantially horizontal portions and the substantially vertical portions of the fingers of the pair of fingers.

    PNG
    media_image5.png
    409
    543
    media_image5.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce the open faced slot as taught by Stelfox onto the single finger 40 of Kiska in order to introduce means for utilizing/accommodating a fastener to anchor the foot to a floor or ground surface as suggested by Stelfox (Col 5; LL44-47; see excerpt below and figures 1-6).

    PNG
    media_image6.png
    109
    595
    media_image6.png
    Greyscale

	To clarify, the teaching of the open faced slot onto the finger 40 of Kiska consequently teaches the engagement pad being positioned beneath the bottom surface of the body portion (18; Kiska) and extending below the pair of fingers (now being a pair per the introduction of the open-faced slot of Stelfox); each finger of the pair of fingers includes a substantially horizontal portion (see annotated drawings above of the horizontal portion now being split in half) protruding outward from the front surface (integral with the body in an analogous/same manner disclosed in the current application).

	In regards to claim 5 Stelfox teaches the fastener includes a nail or a screw (fig. 6; Stelfox). 
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiska and Stelfox as applied to claim 1 above, and further in view of Beggs, US (5758745).
In regards to claim 6 Kiska and Stelfox do not teach a second assembly having a second pair of spaced apart rails and a second plurality of rungs extending between, and coupled to, the pair of second pair of spaced apart rails, the first assembly being slidably coupled with the second assembly.
However, Beggs teaches a second assembly (20) having a second pair of spaced apart rails (22 and 24) and a second plurality of rungs (26) extending between, and coupled to, the pair of second pair of spaced apart rails, the first assembly being slidably coupled with the second assembly (as shown in fig. 3).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize a second assembly having a second pair of spaced apart rails as taught by Beggs to slidably coupled with the first assembly of Kiska for the predictable function of providing a significant added elevation for the user/worker to reach much higher heights to perform a larger range of work located at such heights.  
In regards to claim 7 figure 3 does not disclose the bearing member as recited in claim 7. However, Beggs figure 2 teaches at least one bearing member (see annotated drawings; view in PAIR for colors to be visible) coupled to a first rail of the pair of rails 

    PNG
    media_image9.png
    419
    482
    media_image9.png
    Greyscale

In regards to claim 8 Beggs teaches the elongated L-slot includes a lateral shoulder (see annotated drawings).

    PNG
    media_image10.png
    307
    397
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    293
    407
    media_image11.png
    Greyscale

In regards to claim 9 Beggs teaches the lateral shoulder is angled relative to a lateral axis (see annotated drawings) extending through each of the first pair of rails substantially parallel to a longitudinal extension of a rung of the first plurality of rungs (lateral shoulder portion shown in annotated drawings extends into the page which is parallel to longitudinal axis of rails).

    PNG
    media_image12.png
    366
    382
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    503
    593
    media_image13.png
    Greyscale

In regards to claim 11, it would have been an obvious matter of design choice to modify the radius of the arcuate support surface of the lateral shoulder to be 100 inches since such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would find the best radius in order to provide a space for the rail to slide into position into the bearing member. Note that the point from which the 100 inches is measured is an imaginary point outside the device.
	In regards to claim 12; the length of the support surface of the support shoulder portion measured along the longitudinal length of the bearing member i.e. into the page as shown in fig. 2 appears in comparison to elements 48 and 68, and while the drawings are not to scale and Beggs does not disclose the exact length of elements, it would have been an obvious matter of design choice to modify the structure of the support surface to be approximately 3.5 to approximately 4 inches since such a .  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kiska, US (5370203) in view of Stelfox, US (5034868).
In regards to claim 21 Kiska discloses:
	A ladder (16) comprising: a first assembly (16 including 14s) having a pair of spaced apart rails (14s) and a plurality of rungs (as shown in fig. 3a-b) extending between, and coupled to, the pair of spaced apart rails (fig. 3a-b);
a pair of feet (10s), each foot of the pair of feet being coupled to an associated rail of the pair of spaced apart rails (as shown in fig. 3a-b) and including a plate member (20), an engagement pad (34), and a finger (40) including a horizontal portion (see annotated drawings; note that the horizontal portion of the finger 40 is integral with the body in an analogous/same manner disclosed in the current application) that extends outwardly from the plate member (fig. 2a) and bends to a vertical portion (see annotated drawings) at least partially covering a front surface of the engagement pad (fig. 2a) and wherein the engagement pad (34) extends lower than the vertical portions of the pair of fingers (as shown in fig. 2a).

    PNG
    media_image1.png
    361
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    392
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    385
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    631
    432
    media_image4.png
    Greyscale


	However, Stelfox teaches the horizontal portions and the vertical portions form an open-faced slot (12e; see annotated drawings) between the pair of fingers (see annotated drawings). 

    PNG
    media_image5.png
    409
    543
    media_image5.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce the open faced slot as taught by Stelfox onto the single finger 40 of Kiska in order to introduce means for utilizing/accommodating a fastener to anchor the foot to a floor or ground surface as suggested by Stelfox (Col 5; LL44-47; see excerpt below and figures 1-6).

    PNG
    media_image6.png
    109
    595
    media_image6.png
    Greyscale


Alternative rejection is provided utilizing an alternative interpretation of reference Kiska. To clarify Kiska is being interpreted in view of the orientation of the foot 10 shown in fig. 3b where the below annotated drawings indicates the alternatively interpreted horizontal and vertical portions; see details below.
In regards to claim 21 Kiska discloses:
A ladder (16) comprising:
a first assembly (16 including 14s) having a pair of spaced apart rails (14s) and a plurality of rungs (as shown in fig. 3a-b) extending between, and coupled to, the pair of spaced apart rails (fig. 3a-b);
a pair of feet (10s), each foot of the pair of feet being coupled to an associated rail of the pair of spaced apart rails (as shown in fig. 3a-b) and including a body portion (18) and an engagement pad (34), the body portion having a bottom surface (see annotated drawings), a front surface (see annotated drawings), and a finger (40), the engagement pad being positioned beneath the bottom surface of the body portion (as shown in fig. 2a reproduced below) and extending below the finger (fig. 2a);
wherein the finger includes a substantially horizontal portion (see annotated drawings) protruding outward from the front surface and a substantially vertical portion (see 
	Where the foot as presented below assumes this orientation when in the configuration shown in fig. 3b also reproduced below.


    PNG
    media_image7.png
    572
    531
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    449
    407
    media_image8.png
    Greyscale

    PNG
    media_image3.png
    331
    385
    media_image3.png
    Greyscale

In regards to claim 21 Kiska discloses only one finger. In other words, Kiska does not disclose a pair of finger (but only one), and hence does not disclose the horizontal portions and the vertical portions form an open-faced slot between the pair of fingers.
	However, Stelfox teaches the horizontal portions and the vertical portions form an open-faced slot (12e; see annotated drawings) between the pair of fingers (see annotated drawings). 

    PNG
    media_image5.png
    409
    543
    media_image5.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce the open faced slot as taught by Stelfox onto the single finger 40 of Kiska in order to introduce means for utilizing/accommodating a fastener to anchor the foot to a floor or ground surface as suggested by Stelfox (Col 5; LL44-47; see excerpt below and figures 1-6).

    PNG
    media_image6.png
    109
    595
    media_image6.png
    Greyscale

	To clarify, the teaching of the open faced slot onto the finger 40 of Kiska consequently teaches a pair of fingers (now being a pair per the introduction of the open-faced slot of Stelfox) each including a horizontal portion that extends outwardly from the plate member (integral with the body in an analogous/same manner disclosed in the current application) and bends to a vertical portion at least partially covering a front surface of the engagement pad.
.

    PNG
    media_image14.png
    207
    203
    media_image14.png
    Greyscale


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kiska, US (5370203) in view of Stelfox, US (5034868).
In regards to claim 23 Kiska discloses:
	A ladder (16) comprising: a first assembly (16 including 14s) having a pair of spaced apart rails (14s) and a plurality of rungs (as shown in fig. 3a-b) extending between, and coupled to, the pair of spaced apart rails (fig. 3a-b); a pair of feet (10s), each foot of the pair of feet being coupled to an associated rail of the pair of spaced apart rails (as shown in fig. 3a-b) and including a body portion (18) having at least one side portion (56 or 58) attached to a side of the associated rail (fig. 1b) and a protruding finger (40) extending outwardly an end of the body portion (front end of 18), wherein the body portion has a greater width at the at least one side portion than an overall width of the protruding finger.

    PNG
    media_image15.png
    300
    438
    media_image15.png
    Greyscale

In regards to claim 23 Kiska discloses only one finger. In other words, Kiska does not disclose a pair of spaced-apart, protruding fingers (but only one), and hence does not disclose the horizontal portions and the vertical portions form an open-faced slot between the pair of fingers.
	However, Stelfox teaches a pair of spaced-apart, protruding fingers (12e; see annotated drawings).

    PNG
    media_image5.png
    409
    543
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    109
    595
    media_image6.png
    Greyscale

	To clarify, the teaching of the open faced slot onto the finger 40 of Kiska consequently teaches the pair of spaced-apart, protruding fingers (now being a pair per the introduction of the open-faced slot of Stelfox) extending outwardly an end (front end) of the body portion (18).
In regards to claim 24 Kiska discloses the width of the body portion narrows at the end of the body portion from which the pair of spaced-apart, protruding fingers extend (since finger 40 now being a pair of finger having introduced the open faced slot being integral with the body portion in the same manner disclosed in the current application).  Or see the alternative interpretation in the figure below.

    PNG
    media_image16.png
    523
    279
    media_image16.png
    Greyscale

In regards to claim 25 Kiska as modified by Stelfox teaches an open-faced slot (12e; Stelfox) is defined between the pair of spaced-apart, protruding fingers (see annotated drawings above), the open-faced slot having an inner end (inner closed end of slot 12e) where the width of the body portion narrows.  Or see picture above.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Examiner points out the below references for applicant’s consideration for future submissions/amendments in order to enhance compact prosecution: Reference #: 20180094403, 1536434, and 1193043.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634